Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on April 11, 2022, in which claims 1, 8, and 16 are amended. Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to rejection of claims 1-20 under U.S.C. 103 based on amendment have been considered and are persuasive. The argument is moot in view of a new ground of rejection set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no mention in the specification with regards to a mask.  While masking with bit vectors is well known in the art, no description is made in the instant specification with regards to the masking operations performed.  While one of ordinary skill in the art would recognize that multiplication of binary vectors would result in an example of a masking operation, the instant specification does not explicitly mention multiplying the coordinate indices such that a masking operation would be reasonably implied.  For this reason “the column selects and row selects comprising a mask and positions of the matching coordinate indexes” is interpreted as incorporating new matter into the claim which does not contain support in the original disclosure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 6, 8, 9-11, 14, 16-18, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moshovos (US20210004668A1) and in view of Li (US20190340510A1). 

	Regarding claim 1, Moshovos teaches A deep learning network accelerator comprising: an encoder to compress an input activation vector and a weight vector to reduce sparsity ([Abstract] “Described is a neural network accelerator tile for exploiting input sparsity. The tile includes a weight memory to supply each weight lane with a weight and a weight selection metadata, an activation selection unit to receive a set of input activation values and rearrange the set of input activation values to supply each activation lane with a set of rearranged activation values” [¶0071] " Embodiments use compression to reduce off-chip and on-chip traffic" Exploiting input sparsity interpreted as analogous to reducing sparsity.)
	thereby generating a compressed input activation vector and a compressed weight vector ([¶0063] "The compression scheme considers input values, weights or activations, into groups of a fixed number of elements such as for example 16 or 256" Group interpreted as synonymous with vector.)
	a parallelism discovery unit to apply coordinate indexes for the compressed weight vector and for the compressed input activation vector to generate matching pairs of coordinate indexes ([¶0005] “ the set of multiplexers including at least one multiplexer per pair of activation and weight lanes, each multiplexer configured to select a combination activation value for the activation lane from the activation lane set of rearranged activation values based on the weight lane weight selection metadata" Parallelism discovery unit interpreted as synonymous with multiplexer containing combination units.  Rearranging the activation lane with respect to the weight lane weight selection metadata is interpreted as synonymous with generating matching pairs of coordinate indexes.)
	a decoder to generate column selects and row selects from the matching pairs ([¶0005]  "and a set of combination units, the set of combination units including at least one combination unit per multiplexer, each combination unit configured to combine the activation lane combination value with the weight lane weight to output a weight lane product." [¶0091] "Cambricon-X...exploits ineffectual weights (IW) in an inner product based accelerator. Non-zero weights are compacted in memory and tagged with deltas (distance between weights). Each cycle one PE (equivalent to our inner product unit) fetches 16 weights and selects the corresponding 16 activations from a vector of 256. Chained adders are used to decode the deltas into absolute offsets.  It uses a 256-wide input activation crossbar to pair up activations with the corresponding weights." The combination unit is taught as receiving the column selects and row selects and transforming them into an output activation of a deep learning network.)
	and an array of computing elements to receive the column selects and the row selects from the decoder and to transform the column selects, the row selects, the compressed input activation vector, and the compressed weight vector into output activations of a deep learning network. ([¶0005]  "and a set of combination units, the set of combination units including at least one combination unit per multiplexer, each combination unit configured to combine the activation lane combination value with the weight lane weight to output a weight lane product." [¶0091] "Cambricon-X...exploits ineffectual weights (IW) in an inner product based accelerator. Non-zero weights are compacted in memory and tagged with deltas (distance between weights). Each cycle one PE (equivalent to our inner product unit) fetches 16 weights and selects the corresponding 16 activations from a vector of 256. Chained adders are used to decode the deltas into absolute offsets.  It uses a 256-wide input activation crossbar to pair up activations with the corresponding weights." The combination unit is taught as receiving the column selects and row selects and transforming them into an output activation of a deep learning network.).
	However, Moshovos does not explicitly teach the column selects and row selects comprising a mask and positions of the matching coordinate indexes 

Li, in the same field of endeavor, teaches the column selects and row selects comprising a mask and positions of the matching coordinate indexes; ([¶0039] "the neural network engine 319 may include a matrix multiplication-based accelerator, which is constructed to handle operations on both sparse convolutional layers (using the bit mask 314 to recognize groups of zero value kernel element weights and columns/rows in memory of non-zero kernel element weights)"). 

	Moshovos and Li are both directed towards neural network accelerators.  Therefore, Moshovos and Li are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Moshovos with the teachings of Li by using a bit mask to determine non-zero matrix elements. Li teaches as motivation for combination ([¶0039] “due to the use of the bit mask 314, the neural network engine 319, by working with a compressed model, has a relatively reduced total run time, associated with both computations and memory access, by skipping, or bypassing, multiplications with zero values.”).  

	Regarding claim 2, the combination of Moshovos, and Li teaches The deep learning network accelerator of claim 1, wherein the parallelism discovery unit is adapted to: associate the compressed weight vector and the compressed input activation vector each with a corresponding vector of channel indices, and execute a parallel search utilizing the corresponding vector of channel indices to determine pairs of reducible input activations and weights. (Moshovos [¶0005]  "and a set of combination units, the set of combination units including at least one combination unit per multiplexer, each combination unit configured to combine the activation lane combination value with the weight lane weight to output a weight lane product." With respect to the instant specification, the result of executing a parallel search to determine pairs of reducible input activations is to obtain a product of the weight and input activation to be used as a partial sum, which is identical to the output result of the matched pairs input in the combination units in Moshovos.). 

	Regarding claim 3, the combination of Moshovos, and Li teaches The deep learning network accelerator of claim 2, the parallelism discovery unit comprising an array of comparators to execute the parallel search (Moshovos [¶0005] “a set of combination units, the set of combination units including at least one combination unit per multiplexer” Set interpreted as synonymous with array.  Combination unit interpreted as synonymous with comparator.  Parallelism discovery unit interpreted as synonymous with multiplexer.). 

Regarding claim 6, the combination of Moshovos, and Li teaches The deep learning network accelerator of claim 1, further comprising:
operating a sequence decoder for each computing element of the array of computing elements to decode an encoded sequence generated by the parallelism discovery unit to obtain a corresponding vector of channel indices (Moshovos [¶0091] “Non-zero weights are compacted in memory and tagged with deltas (distance between weights). Each cycle one PE (equivalent to our inner product unit) fetches 16 weights and selects the corresponding 16 activations from a vector of 256. Chained adders are used to decode the deltas into absolute offsets. It uses a 256-wide input activation crossbar to pair up activations with the corresponding weights."). 

Regarding claim 8, Moshovos teaches A deep learning network acceleration method comprising: receiving an input activation vector and a weight vector; ([Abstract] “Described is a neural network accelerator tile for exploiting input sparsity. The tile includes a weight memory to supply each weight lane with a weight and a weight selection metadata, an activation selection unit to receive a set of input activation values and rearrange the set of input activation values to supply each activation lane with a set of rearranged activation values” [¶0071] " Embodiments use compression to reduce off-chip and on-chip traffic" Exploiting input sparsity interpreted as analogous to reducing sparsity.)
	compressing the input activation vector and the weight vector to omit one or more missing or null values, thus generating a compressed input activation vector and a compressed weight vector; ([¶0064] "An alternative scheme includes a bitmap where each bit represents whether a value within the group is equal to or different from zero as shown in Table 3. If the value is equal to zero, it is not coded at all. Therefore, the number of coded elements per group vary. This allows for higher compression ratios for data with large number of zeros." [¶0065] "FIG. 14 indicates the effectiveness of both compression schemes for both weight and activation data" Missing or null value is interpreted as synonymous with zero value.)
	providing the compressed input activation vector and the compressed weight vector to an array of computing elements configured spatially based on a particular coordinate dimension of the compressed input activation vector and the compressed weight vector; ([¶0005] “ the set of multiplexers including at least one multiplexer per pair of activation and weight lanes, each multiplexer configured to select a combination activation value for the activation lane from the activation lane set of rearranged activation values based on the weight lane weight selection metadata" Rearranging the activation lane with respect to the weight lane weight selection metadata is interpreted as synonymous with generating matching pairs of coordinate indexes configured spatially based on a particular coordinate dimension.)
	providing channel indices for the compressed input activation vector and the compressed weight vector to a parallelism discovery unit, the channel indices oriented in an input channel direction; ([¶0005] “ the set of multiplexers including at least one multiplexer per pair of activation and weight lanes, each multiplexer configured to select a combination activation value for the activation lane from the activation lane set of rearranged activation values based on the weight lane weight selection metadata" Parallelism discovery unit interpreted as synonymous with multiplexer containing combination units.  Rearranging the activation lane with respect to the weight lane weight selection metadata is interpreted as synonymous with generating matching pairs of coordinate indexes.)
	operating the parallelism discovery unit on the channel indices to determine matching pairs of channel inputs utilizing an array of comparators, each matching pair comprising a coordinate index for the compressed weight vector and a coordinate index for the compressed input activation vector ([¶0005]  "and a set of combination units, the set of combination units including at least one combination unit per multiplexer, each combination unit configured to combine the activation lane combination value with the weight lane weight to output a weight lane product." [¶0091] "Cambricon-X...exploits ineffectual weights (IW) in an inner product based accelerator. Non-zero weights are compacted in memory and tagged with deltas (distance between weights). Each cycle one PE (equivalent to our inner product unit) fetches 16 weights and selects the corresponding 16 activations from a vector of 256. Chained adders are used to decode the deltas into absolute offsets.  It uses a 256-wide input activation crossbar to pair up activations with the corresponding weights.")
	generating column selects and row selects from the matching pairs of channel inputs and providing the column selects and the row selects and [a mask] along with the compressed input activation vector and the compressed weight vector to the array of computing elements to generate output activations for the deep learning network. ([¶0005]  "and a set of combination units, the set of combination units including at least one combination unit per multiplexer, each combination unit configured to combine the activation lane combination value with the weight lane weight to output a weight lane product." [¶0091] "Cambricon-X...exploits ineffectual weights (IW) in an inner product based accelerator. Non-zero weights are compacted in memory and tagged with deltas (distance between weights). Each cycle one PE (equivalent to our inner product unit) fetches 16 weights and selects the corresponding 16 activations from a vector of 256. Chained adders are used to decode the deltas into absolute offsets.  It uses a 256-wide input activation crossbar to pair up activations with the corresponding weights." The combination unit is taught as receiving the column selects and row selects and transforming them into an output activation of a deep learning network.). 
	While Moshovos teaches multiplying the bit vectors in what could be perceived as a masking operation, Moshovos does not explicitly teach using a mask.  

Li, in the same field of endeavor, teaches generating column selects and row selects from the matching pairs of channel inputs and providing the column selects and the row selects and a mask ([¶0039] "the neural network engine 319 may include a matrix multiplication-based accelerator, which is constructed to handle operations on both sparse convolutional layers (using the bit mask 314 to recognize groups of zero value kernel element weights and columns/rows in memory of non-zero kernel element weights)"). 

	Moshovos and Li are both directed towards neural network accelerators.  Therefore, Moshovos and Li are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Moshovos with the teachings of Li by using a bit mask to determine non-zero matrix elements. Li teaches as motivation for combination ([¶0039] “due to the use of the bit mask 314, the neural network engine 319, by working with a compressed model, has a relatively reduced total run time, associated with both computations and memory access, by skipping, or bypassing, multiplications with zero values.”).  
	Regarding claim 9, the combination of Moshovos and Li teaches The method of claim 8, wherein compressing omits all missing values from the input activation vector and the weight vector. (Moshovos [¶0064] "An alternative scheme includes a bitmap where each bit represents whether a value within the group is equal to or different from zero as shown in Table 3. If the value is equal to zero, it is not coded at all. Therefore, the number of coded elements per group vary. This allows for higher compression ratios for data with large number of zeros." [¶0065] "FIG. 14 indicates the effectiveness of both compression schemes for both weight and activation data" Missing or null value is interpreted as synonymous with zero value.). 

	Regarding claims 10-11, and 14, claims 10-11, and 14 are substantially similar to claims 2-3, and 6.  Therefore, the rejection applied to claims 2-3 and 6 also apply to claims 10-11 and 14. 

	Regarding claim 16, claim 16 is substantially similar to claim 1.  Therefore, the rejection applied to claim 1 also applies to claim 16. 

	 Regarding claim 17, the combination of Moshovos and Li teaches The system of claim 16, further comprising two or more computing elements and two or more parallel discovery units, each of the two or more computing elements sending the compressed input activation vector and the compressed weight vector to a corresponding one of the two or more parallel discovery units. (Moshovos FIG. 9 shows that each tile which contains the computing elements and multiplexers outputs to a local activation memory which can be dispatched to a corresponding second tile.). 

	Regarding claim 18, the combination of Moshovos and Li teaches The system of claim 16, further comprising two or more computing elements having a spatial layout generating a set of output activations and a spatial compressor to reduce a number of the output activations based on the spatial layout. (Moshovos [¶0005] “ the set of multiplexers including at least one multiplexer per pair of activation and weight lanes, each multiplexer configured to select a combination activation value for the activation lane from the activation lane set of rearranged activation values based on the weight lane weight selection metadata" Rearranging the activation lane with respect to the weight lane weight selection metadata is interpreted as synonymous with generating matching pairs of coordinate indexes configured spatially based on a particular coordinate dimension.  See also FIG. 9). 

	Regarding claim 20, the combination of Moshovos and Li teaches The system of claim 16, wherein: the decoder operates for one or more cycles on the column sequence, each cycle determining a column select from the column sequence and a row select from the row sequence; and (Moshovos [¶0068] "For example, where all activations that are processed as a group by an accelerator employing a PRA structure happen to be zero, the accelerator will process them in a single cycle" [¶0091] "Each cycle one PE (equivalent to our inner product unit) fetches 16 weights and selects the corresponding 16 activations from a vector of 256. Chained adders are used to decode the deltas into absolute offsets.  It uses a 256-wide input activation crossbar to pair up activations with the corresponding weights." Cycle one PE interpreted as processing element performing operation in a single cycle.  Determining column and row selects to pair activation and weight interpreted as synonymous with decoding deltas into absolute offsets to pair up activations with corresponding weights.)
	the multiply and accumulate unit operates for the one or more cycles to utilize the column select and the row select to determine one of the matched pairs of the compressed weight vector and the compressed input activation vector to generate a partial sum of a current cycle, the partial sum associated with a final cycle being the output activation. (Moshovos [¶0005]  "and a set of combination units, the set of combination units including at least one combination unit per multiplexer, each combination unit configured to combine the activation lane combination value with the weight lane weight to output a weight lane product." [¶0032] "Each input activation is multiplied with k weights, one per filter of the set of filters 1200 as follows: each IPU 3100 accepts a vector of N weights per cycle, one per input activation, calculates N products, reduces them via an adder tree, and accumulates the result into an output register. Once a full window has been processed, usually over multiple cycles, the output register contains the corresponding output activation."). 

	Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moshovos, and Li and in further view of Wuxi (CN107463932A).  

	Regarding claim 4, the combination of Moshovos and Li teaches The deep learning network accelerator of claim 3, the array of comparators ([¶0005] “a set of combination units, the set of combination units including at least one combination unit per multiplexer” Set interpreted as synonymous with array.  Combination unit interpreted as synonymous with comparator.  Parallelism discovery unit interpreted as synonymous with multiplexer.).
	However, the combination of Moshovos and Li does not explicitly teach adapted to generate a binary output at each junction indicative of a comparison result  

Wuxi teaches adapted to generate a binary output at each junction indicative of a comparison result ([¶0042] “Step 6: When it is necessary to compare the similarity between the picture N and the picture M, first calculate the binary sequence code corresponding to the picture N and the picture M" In image similarity computations images are reduced to vectors, therefore picture is being interpreted as synonymous with vector which is what is compared at each junction of the instant). 

	Moshovos Li, and Wuxi are all directed towards neural network accelerators.  Therefore, Moshovos, Li, and Wuxi are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combing the teachings of Moshovos and Li with the teachings of Wuxi by using binary weights to accelerate a neural network. Wuxi teaches that creating a binary representation of a weight matrix decreases space complexity of a neural network.

	Regarding claim 5, Moshovos teaches The deep learning network accelerator of claim 3, further comprising: a plurality of encoders coupled to columns of the array of comparators to determine the row selects of the matching pairs of channel inputs ([Abstract] "a set of multiplexers including at least one multiplexer per pair of activation and weight lanes, where each multiplexer is configured to select a combination activation value for the activation lane from the activation lane set of rearranged activation values based on the weight lane weight selection metadata, and a set of combination units including at least one combination unit per multiplexer" [¶0091] "Chained adders are used to decode the deltas into absolute offsets. It uses a 256-wide input activation crossbar to pair up activations with the corresponding weights. This approach is similar to the weight skipping accelerator of the present invention with a very large 16×16 lookahead window and encoded mux selects." Encoded mux (multiplexer) selects is interpreted as teaching an encoder coupled to the columns of the array of multiplexers which contains the combination units.).
	However, Moshovos does not explicitly teach to generate a valid bit per row select to indicate whether one of the matching pairs of channel inputs was found or not  

Wuxi teaches to generate a valid bit per row select to indicate whether one of the matching pairs of channel inputs was found or not ([¶0036] “Step 4: P represents the probability of activation of the i-th element of the output layer, P (Oi=1) indicates the probability of Oi=1. Oi only has two values, namely 1 or 0. 1 means activation, 0 means inactive, and Formula 2 gives the probability of activation of the i-th neuron of the output layer"). 

	Moshovos Li, and Wuxi are all directed towards neural network accelerators.  Therefore, Moshovos, Li, and Wuxi are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combing the teachings of Moshovos and Li with the teachings of Wuxi by using binary weights to accelerate a neural network. Wuxi teaches that creating a binary representation of a weight matrix decreases space complexity of a neural network.

	 Regarding claims 12-13, claims 12-13 are substantially similar to claims 4-5, respectively.  Therefore, the rejections applied to claims 4-5 also apply to claims 12-13. 

	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moshovos, and Li and in further view of Kang (US20180046897A1).

	Regarding claim 7, Moshovos teaches The deep learning network accelerator of claim 6, further comprising:
the sequence decoder adapted to separate the encoded sequence into a column sequence for the compressed weight vector and a row sequence for the compressed input activation vector ([¶0034] “FIGS. 4A and 4B depict an example of how the IPU 3100 of accelerator 3000 of FIG. 3 would process activations and steps, and in which N is set to 4 and k is set to 1. Activations are denoted as astep lane and weights are denoted as wstep lane, where lane designates the activation column and weight row they appear at, and step designates the order in time in which they are multiplied." Moshovos explicitly teaches having a column for activations and row for weights.  Using a column for weights and row for activations is a trivial change and would lead to an obvious and expected outcome.).
	However, Moshovos does not explicitly teach and to iteratively encode the column sequence  

Kang teaches and to iteratively encode the column sequence ([¶0029] “step b decoding the data received…iterating the above Step a), b), c), d), e) to obtain the RNN activation sequences and computing the output sequence").). 

Regarding claim 15, claim 15 is substantially similar to claim 7.  Therefore, the rejection applied to claim 7 also applies to claim 15.

	Moshovos Li, and Kang are all directed towards neural network accelerators.  Therefore, Moshovos, Li, and Kang are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Moshovos and Li with the teachings of Kang by exploiting matrix sparsity for compression, and using the column and row selects and transforms in the accelerator. At the time of filing, it would have been obvious to a person of ordinary skill in the art to combine the compressed deep neural network system of Moshovos with the iterative encoding disclosed by Kang because of the benefit disclosure of Kang ([¶0157]) “the device and method according to the present invention achieves better computation efficiency while reduces processing delay”.  Iteratively encoding the column sequence would also be obvious to one of ordinary skill in the art since Moshovos feeds the activation and weight vector sequences into the combination units iteratively.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moshovos in view of Li, and in further view of Andri (“YodaNN: An Ultra-Low Power Convolutional Neural Network Accelerator Based on Binary Weights”,2016).

Regarding claim 19, the combination of Moshovos and Li teaches The system of claim 18.  However, the combination of Moshovos and Li does not explicitly teach wherein the spatial compressor is a spatial adder tree.

Andri discusses a neural network accelerator and teaches wherein the spatial compressor is a spatial adder tree ([p. 238 B] “Considering that with the 12-bit MAC implementation 40% of the total total chip area is used for the filterbank and 40% are needed for the 12×12-bit multipliers and the accumulating adder trees, this leads to an enormously reduced area cost and complexity" area cost and complexity is being interpreted as synonymous with spatial complexity.).

Moshovos, Li, and Andri are all directed towards neural network accelerators.  Therefore, Moshovos, Li, and Andri are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Moshovos, Li, and ANdri by using an adder tree to accelerate a neural network. Andri teaches that using an adder tree in a neural network accelerator ([p. 238 B] “leads to an enormously reduced area cost and complexity”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yavits (“Sparse Matrix Multiplication On An Associative Processor”, 2015) is considered relevant because they show matrix multiplication acceleration explicitly by mapping elements to coordinate indices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126